internal_revenue_service number release date index number --------------------- ------------------------ ------------------------------------------ --------------------------------- -------------------------------------------- - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-122458-04 date date legend a b c d e f g h i j k u v w x y z date date date date date date date date date date date --------------------------------------------------- ------------------------------------------------------- ------------------------------------------------ --------------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------- ------------------------------ --------------------------------------- ------------------------------------------------- ------------------------------------------ --------------------------------- ------------------------------------ --------------------------------------- -------------------------------------- ----------------------------------------------------------- ----------------------------------------------- ------------------------------- -------------------------- -------------------------- --------------------------- -------------------------- ------------------------- ---------------------- --------------------------- -------------------------- ----------------------- -------------- ------------------- ------------------ ----------- -------------- ----------- ------ ------ ------ ------ ---------------------------------- ------------------------------------------- date dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq site x site y plr-122458-04 dear -------------- this letter responds to a letter dated date submitted on behalf of a by its authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code the facts as represented by a and a's authorized representative are as follows a is a delaware limited_liability_company that is classified as a disregarded_entity for federal tax purposes a owns a facility that processes coal feedstock into solid synthetic_fuel facility b is a delaware limited_liability_company and owns all of the membership interest in a b is classified as a disregarded_entity for federal_income_tax purposes c is a delaware limited_partnership and owns all of the membership interest in b because b is treated as a disregarded_entity for federal tax purposes c is treated as owning b’s membership interest in a because a is treated as a disregarded_entity for federal tax purposes c is treated as owning all of the assets of a d a delaware limited_liability_company owns a limited_partnership_interest in c e a massachusetts corporation owns a general_partnership interest in c k owns a membership interest in d and h a general_partnership owns a limited_partnership_interest in d j a limited_liability_company owns a limited_partnership_interest in d j is disregarded for federal_income_tax purposes and its sole member through another disregarded_entity is i on date a received plr-147521-02 initial ruling stating among other things that the synthetic_fuel produced by the facility is a solid synthetic_fuel produced from coal feedstock that differs significantly in chemical composition from the coal from which it is produced and thus constitutes a ‘qualified fuel’ within the meaning of sec_29 on date a received plr-132596-03 second ruling which confirmed the initial ruling in response to a’s request for rulings in light of a’s potential use of plr-122458-04 alternative chemical reagents a seeks confirmation of the initial ruling and second ruling in light of the j’s purchase of an indirect ownership_interest in c pursuant to the membership interest purchase agreement dated date j purchased a interest in d from h the total consideration payable by j consists of i an initial payment of dollar_figurek ii a non-contingent payment note in the face_amount of dollar_figurel and iii a contingent payment note calling for payments over time based on sec_29 credit resulting from the production and sale of synthetic_fuel from the facility a represents that based on the expected operations of the facility the net present_value of the initial payment of dollar_figurek and the non-contingent payment will exceed of the net present_value of the total consideration to be received by h with respect to the facility under the purchase agreement the facility was built pursuant to a construction_contract entered into on date between x as buyer and y and or z as seller on date the construction_contract was assigned from x to v on date the construction_contract was assigned from v to u on date the construction_contract was assigned from u to w on date b acquired the facility from w thereafter b contributed the facility to a the construction_contract provides for liquidated_damages of at least five percent of the cost of the facility it also includes a description of the facility to be constructed a completion date and a price the construction_contract is valid under state law on date u received plr-9818012 which stated that the construction_contract constitutes a ‘binding written contract within the meaning of sec_29 the facility was constructed at site x a represents that the facility was in a condition or state of readiness and availability for its specifically assigned function and was operational before date the facility was designed with the ability to be moved from one site to another depending on the availability price quality and location of coal feedstock on date a relocated the facility from site x to a new location at site y this relocation occurred because of a’s inability to obtain sufficient coal feedstock at site x and a lack of demand for synthetic_fuel in the region of site x following this relocation the fair_market_value of the original property comprising the facility at site x was more than percent of the facility’s total value the cost of the new property plus the value of the original property further all essential components of the facility are retained at site y and the production capacity of the facility has not significantly increased at site y effective date a entered into a facility operating_agreement with f an unrelated party for the operation and maintenance of the facility under this agreement f provides services to a in connection with the relocation operation and plr-122458-04 accounting for the facility f is reimbursed for specified costs in connection with the start-up of the facility and up to dollar_figurem of its costs in relocating the facility in each case with interest but is required to bear a portion of the costs of upgrading site y to accommodate the facility for its other services f is paid a fee of dollar_figuren for each ton of synthetic_fuel sold subject_to certain inflation adjustments f is required to fund certain operational expenses of the facility and is reimbursed for such expenses with interest except that f is responsible for expenses that exceed budgeted costs in certain circumstances f will procure at the expense of a the chemical change agent for use at the facility and make certain representations regarding the chemical change resulting from the use of the chemical change agent pursuant to an exclusive coal feedstock supply agreement entered into as of date between a and f a is required to purchase the coal feedstock for the facility from f during the initial months of operation of the facility f agrees that the price of certain minimum quantities of the coal feedstock will not exceed by more than dollar_figureo the sales_price of the synthetic_fuel produced by the facility following the initial months of operation f will sell coal feedstock to a at a price that is determined by reference to the market price plus a supply fee of dollar_figurep per ton of coal feedstock supplied which upon renewal of the agreement is subject_to adjustment for inflation f is entitled to a bonus procurement fee as an incentive to purchase coal feedstock at the least possible cost under the agreement f agrees to procure coal feedstock that will result in the production of qualified_fuel and that meets minimum quality standards and to test the coal feedstock to determine whether these standards are satisfied with f under this agreement a appoints f as the exclusive agent for the marketing of synthetic_fuel produced by the facility the agreement authorizes f to enter into contracts on behalf of a to sell synthetic_fuel produced by the facility under this agreement f agrees to remit to a all amounts received from the sale of the synthetic_fuel less a a barge transloading fee of dollar_figureq per ton b a brokerage fee of dollar_figurep per ton and c transportation fees paid to third parties upon renewal of this agreement the marketing fee is subject_to adjustment for inflation all sales of synthetic_fuel produced by the facility will be to unrelated persons as of date between a and g an unrelated party g will manage the operation of the facility on behalf of a under this agreement g will monitor the performance of f propose and monitor f’s compliance with the annual budget perform certain of a’s obligations and otherwise enforce the rights of a under certain contracts including a’s right to terminate those contracts in the event of specified cost overruns by f under the operating_agreement g may propose changes to the type and percentage of binder used by the facility and is responsible for determining that the operation of the facility will comply with specified guidelines in consideration for the performance of its a also entered into an exclusive agreement for marketing of synfuel product pursuant to the amended and restated contract management agreement dated plr-122458-04 services g will receive a management fee equal to dollar_figureq per ton of qualified_fuel as specially defined under the management agreement produced by the facility the facility consists of an integrated facility for the production of a solid synthetic_fuel from coal the process which occurs in the facility consists of the following steps i thoroughly mixing coal feedstocks with a chemical change agent in a mixer blender auger ii feeding metered amounts of the coal feedstock and chemical change agent mixture into a roll briquetter and iii compressing the mixture into synthetic_fuel the facility utilizes coal feedstock and chemical reagents that meet the requirements of revproc_2001_34 2001_1_cb_1293 a has engaged recognized experts in coal combustion chemistry to conduct tests on synthetic_fuel samples produced by the facility using each reagent identified in the request for rulings based on this testing of the reagents the experts have concluded that there was a measurable significant change in the chemical composition of the resulting synthetic_fuel compared to the unreacted coal feedstocks and chemical reagent c allocates receipts from the sale of synthetic_fuel among its partners in accordance with the partnership interests of d and e as set forth in c’s partnership_agreement other than the purchase of membership interest in d by j a has not made and the synthetic_fuel produced by the facility using any of the described the rulings issued in the initial ruling and the second ruling which you wish to does not contemplate making any material changes to the facts representations or documents as represented in the request submitted for the initial ruling and the second ruling be reconfirmed in this private_letter_ruling are as follows reagents is a solid synthetic_fuel produced from coal feedstock that differs significantly in chemical composition from the coal from which it is produced and thus constitutes a qualified_fuel within the meaning of sec_29 date within the meaning of sec_29 was placed in a condition or state of readiness and availability for its specifically assigned function as described in sec_1_46-3 and sec_1 a - e i to produce synthetic_fuel the construction_contract constitutes a binding written contract in effect before the facility is placed_in_service for purposes of sec_29 on the date that it any sec_29 credit allowed to c through its indirect ownership of a may be provided the facility was placed_in_service within the meaning of sec_29 production from the facility will be attributable solely to c through its indirect plr-122458-04 ownership of a within the meaning of sec_29 and c through its indirect ownership of a will be allowed the credit as determined under sec_29 for synthetic_fuel produced by the facility and sold by a to unrelated persons prior to date relocation of the facility after date or replacement of parts after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 if the fair_market_value of the original property that is incorporated into the relocated facility exceeds of the total fair_market_value of the facility immediately following the relocation or replacement the relocation of the facility and the replacement of parts as described in the ruling_request will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service passed through to and allocated among the partners of c through its indirect ownership of a under the principles of sec_702 in accordance with the partners’ interest in c through its indirect ownership of a at the time the sec_29 credits are allowed for purposes of the sec_29 credit a partner’s interest in c is determined based on a valid allocation of the receipts from the sale of the sec_29 credit synthetic_fuel similarly any sec_29 credits allowed to d may be passed through to and allocated among the partners of d under the principles of sec_702 in accordance with the partners’ interests in d at the time the sec_29 credits are allowed for purposes of the sec_29 credit a partner’s interest in d is determined based on a valid allocation of the receipts from the underlying sale of the synthetic_fuel provided the facility was placed_in_service within the meaning of sec_29 prior to date the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date or if c through its indirect ownership of a terminates within the meaning of sec_708 date that the facility was placed_in_service for purposes of sec_29 further the purchase of an indirect ownership_interest in the facility by j will not affect the date that the facility was placed_in_service for purposes of sec_29 therefore c through its indirect ownership of a will be allowed the sec_29 credit for synthetic_fuel produced by the facility and sold to unrelated persons before date b’s purchase of the facility and subsequent contribution to a will not affect the ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the plr-122458-04 taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 consistent with its private_letter_ruling practice that began in the mid 1990’s the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement 2003_46_irb_1090 the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to a consistent with announcement and the plr-122458-04 service’s long standing ruling practice accordingly based on the expert test results submitted by a we conclude that a with use of the described process and specified chemical reagents will produce a solid synthetic_fuel from coal constituting a qualified_fuel within the meaning of sec_29 because a owns the facility and operates and maintains the facility through its agent we conclude that a will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date provides for liquidated_damages of at least five percent of the total_contract_price and includes such essential features as a description of the facility to be constructed a completion date and a price therefore we conclude that the construction_contract is a binding written contract in effect before date within the meaning of sec_29 ruling requests and to qualify for the sec_29 credit a's facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 placed_in_service has consistently been construed as having the plr-122458-04 same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property included in the facility plus the value of the used_property revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining the facility’s total fair_market_value at the time of relocation or replacement the facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the briquetters or other forming equipment including output hoppers if any hence the facility’s total fair_market_value includes the process equipment such as pugmills or mixers the briquetters or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility’s total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for plr-122458-04 the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility’s total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility consistent with the holding in revrul_94_31 because a's facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location or replacement of part of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer under sec_7701 taxpayer means any person subject_to any internal revenue tax furthermore sec_7701 provides that when used in title_26 where not otherwise distinctly expressed or manifestly incompatible with the intent thereof person will be construed to mean and include an individual trust estate partnership_association company or corporation for federal_income_tax purposes under sec_301_7701-2 of the income_tax regulations a business_entity that has a single owner and is not a corporation is disregarded as an entity separate from its owner a owns the facility and through agents a operates and maintains the facility and sells the resulting qualified_fuel however a is a single member limited_liability_company owned by b a single member limited_liability_company owned by c a limited_partnership for federal_income_tax purposes a and b are disregarded entities treated in the same manner as a branch or division of c accordingly for purposes of sec_29 c is the taxpayer because it is a limited_partnership a taxpayer under sec_7701 that is deemed to own the facility to operate and maintain the facility and to sell the resulting qualified_fuel therefore all production of qualified_fuel from the facility will be attributable solely to c within the meaning of sec_29 and c will be entitled to the sec_29 credit for the production of qualified_fuel from the facility that is sold to unrelated persons ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer plr-122458-04 sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1 b ii b and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners’ interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that assuming the solid synthetic_fuel produced and sold qualifies for the sec_29 credit the credit will be allowed to c and the credit may be passed through to and allocated among the partners of c under the principles of sec_702 in accordance with each partner’s interest in c as of the time the credit arises for purposes of the sec_29 credit a partner's interest in c is determined based on a valid allocation of the receipts from the sale of the sec_29 credit qualified_fuel similarly any sec_29 credits allowed to d may be plr-122458-04 passed through to and allocated among the partners of d under the principles of sec_702 in accordance with the partners’ interests in d at the time the sec_29 credits are allowed for purposes of the sec_29 credit a partner’s interest in d is determined based on a valid allocation of the receipts from the underlying sale of the synthetic_fuel ruling_request the sec_29 credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date on property that first began production after date congress has extended the sec_29 credit four times the placed_in_service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service if sec_29 were read as requiring facilities producing qualified_fuels to be placed_in_service by the taxpayer facilities placed_in_service before that are sold or transferred to a new taxpayer after would entitle the purchaser transferee to claim the sec_29 credit it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed_in_service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed_in_service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide a tax incentive for production capacity in service before sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that the extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed_in_service deadline under either sec_29 or sec_29 is made by reference to when plr-122458-04 the facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed_in_service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed_in_service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the placed_in_service deadline under sec_29 and sec_29 g a is made by reference to when the facility is first placed_in_service therefore provided the facility was placed_in_service prior to date within the meaning of sec_29 the sale of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 for the new owner further a termination of c under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit for the production and sale of synthetic_fuel to unrelated persons ruling_request as discussed above the placed_in_service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed_in_service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed_in_service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that b’s purchase of the facility and subsequent contribution to a will not affect the date that the facility was placed_in_service for purposes of sec_29 provided the facility was placed_in_service prior to date plr-122458-04 within the meaning of sec_29 c will be allowed the sec_29 credit for synthetic_fuel produced by the facility and sold to unrelated persons prior to date conclusion based solely on the information and representations submitted we conclude as follows the synthetic_fuel produced by the facility using any of the described the construction_contract constitutes a binding written contract in effect before the facility is placed_in_service for purposes of sec_29 on the date that it production from the facility will be attributable solely to c through its indirect reagents is a solid synthetic_fuel produced from coal feedstock that differs significantly in chemical composition from the coal from which it is produced and thus constitutes a qualified_fuel within the meaning of sec_29 date within the meaning of sec_29 was placed in a condition or state of readiness and availability for its specifically assigned function as described in sec_1_46-3 and sec_1 a - e i to produce synthetic_fuel ownership of a within the meaning of sec_29 and c through its indirect ownership of a will be allowed the credit as determined under sec_29 for synthetic_fuel produced by the facility and sold by a to unrelated persons prior to date relocation of the facility after date or replacement of parts after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 if the fair_market_value of the original property that is incorporated into the relocated facility exceeds of the total fair_market_value of the facility immediately following the relocation or replacement the relocation of the facility and the replacement of parts as described in the ruling_request will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service passed through to and allocated among the partners of c through its indirect ownership of a under the principles of sec_702 in accordance with the partners’ interest in c through its indirect ownership of a at the time the sec_29 credits are allowed for purposes of the sec_29 credit a partner’s interest in c is determined based on a valid provided the facility was placed_in_service within the meaning of sec_29 any sec_29 credit allowed to c through its indirect ownership of a may be plr-122458-04 allocation of the receipts from the sale of the sec_29 credit synthetic_fuel similarly any sec_29 credits allowed to d may be passed through to and allocated among the partners of d under the principles of sec_702 in accordance with the partners’ interests in d at the time the sec_29 credits are allowed for purposes of the sec_29 credit a partner’s interest in d is determined based on a valid allocation of the receipts from the underlying sale of the synthetic_fuel provided the facility was placed_in_service within the meaning of sec_29 prior to date the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date or if the c through its indirect ownership of a terminates within the meaning of sec_708 date that the facility was placed_in_service for purposes of sec_29 further the purchase of an indirect ownership_interest in the facility by j will not affect the date that the facility was placed_in_service for purposes of sec_29 therefore c through its indirect ownership of a will be allowed the sec_29 credit for synthetic_fuel produced by the facility and sold to unrelated persons before date b’s purchase of the facility and subsequent contribution to a will not affect the the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayers obtain from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2004_1 i r b however when the criteria in dollar_figure of revproc_2004_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-122458-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a's authorized representative sincerely yours s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
